This is an appeal from a judgment in favor of the plaintiff in a general election contest.
This case and the cases of Andrew Nunez et al. v. A.J. Plaisance, La.Sup., 200 So. 302,1 and Frank J. Campo v. Ben Acosta, La.Sup., 200 So. 305,2 were consolidated for the hearing of the appeals because identical issues were presented. The cases differ only in that different offices are involved. In each of them the defendant received more votes at the general election, by the voters writing in his name, than the plaintiff, whose name was printed on the ballot.
We have recited and discussed the issues presented in all of these cases in our opinion handed down this day in the case of Andrew Nunez et al. v. A.J. Plaisance, La.Sup., 200 So. 302,1 and for the reasons stated therein the judgment in this case is reversed and set aside; accordingly, the suit is dismissed at appellees' cost.
1 196 La. 926.
2 196 La. 936.